Citation Nr: 0639484	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-17 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for chronic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hartley, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1963 to 
September 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).

Procedural history

The veteran was initially denied service connection for 
rhinitis in a June 2003 rating decision.  The veteran duly 
perfected an appeal.  

Issue not on appeal

The June 2003 rating decision also denied the veteran's 
increased rating claim for chronic bronchitis.  The veteran 
submitted a timely notice of disagreement in July of 2003 but 
submitted a withdrawal of his appeal in August 2003.  
Accordingly, that issue is not within the Board's 
jurisdiction and will be addressed no further herein.
See 38 C.F.R. § 20.204 (2006).


FINDING OF FACT

A preponderance of the medical and other evidence of record 
supports a conclusion that the veteran's currently diagnosed 
chronic rhinitis is unrelated to his military service.


CONCLUSION OF LAW

Service connection for chronic rhinitis is not warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for chronic rhinitis.  
He essentially contends that this condition is the result of 
an in-service nose fracture which he claims was sustained 
after he was hit in the fact with a basketball in 1966.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102, (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  Letters were sent to the veteran in 
March 2003 and September 2004 which were specifically 
intended to address the requirements of the VCAA.  The 
September 2004 letter from the RO specifically notified the 
veteran that to support a claim for service connection, the 
evidence must show "an injury in military service, or a 
disease that began in or was made worse during military 
service, or [that] there was an event in service that caused 
injury or disease;" a "current physical or mental 
disability;" and a "relationship between your disability 
and an injury, disease, or event in military service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the 
September 2004 VCAA letter, the veteran was informed that VA 
was responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, VA Medical Centers (including private facilities 
where VA authorized treatment), or the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "State 
or local governments, private doctors and hospitals, or 
current or former employers."  This letter also notified the 
veteran that VA would "provide a medical examination for 
you, or get a medical opinion, if we determine it is 
necessary to decide your claim."  [A VA examination was in 
fact completed in February 2004.]

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The September 2004 letter notified the veteran that he "must 
give us enough information about the evidence so that we can 
request it from the person or agency that has it . . . [i]t's 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the September 2004 letter instructed the 
veteran to "[c]omplete, sign, and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information, if you have seen any private health care 
providers, and you wish us to consider that evidence in our 
decision (emphasis in original).  With respect to VA medical 
records, the September 2004 letter advised the veteran to 
"[g]ive us the name and location of any VA or military 
facility where you received medical care, and the approximate 
dates of the care, on the enclosed VA Form 21-4138, Statement 
in Support of a Claim."

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The September 2004 letter included notice that "[i]f there 
is any other evidence or information that you think will 
support your claim, please let us know . . . [i]f you have 
any evidence in your possession that pertains to your claim, 
please send it to us."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to the initial 
adjudication of his claim in June 2003; however, the veteran 
was afforded partial notice via the March 2003 VCAA letter.  
The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In the instant 
case, the veteran was provided with VCAA notice via the March 
2003 and September 2004 VCAA letters.  His claim was then 
readjudicated in the May 2005 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claim and to respond to the VCAA notice(s).  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's (and the 
Board's) denial of service connection.  In other words, any 
lack advisement as to those two elements is meaningless, 
because a disability rating and effective date are not, and 
cannot be, assigned in the absence of service connection.  
The veteran's claim of entitlement to service connection was 
denied based on element (3), the relationship between his 
disability and period of service.  As explained above, he has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to this crucial element.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, VA and 
private treatment records, records from the Social Security 
Administration, and the reports of multiple VA examinations.  
The veteran and his representative have not identified any 
outstanding evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.


Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  
See 38 C.F.R. § 3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Analysis

As noted above, service connection requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between 
(1) and (2).  See Hickson, supra.

In the instant case, the veteran's post-service medical 
records indicate several recent diagnoses of chronic 
rhinitis.  The first Hickson element has therefore been 
satisfied. 

With respect to Hickson element (2), disease or injury in 
service, the Board will separately discuss disease and 
injury.

Concerning in-service disease, the veteran's service medical 
records indicate that he received a treatment for rhinitis on 
a single occasion in February 1967.  Hickson element (2) has 
therefore been arguably satisfied with respect to in-service 
disease.
The Board adds, however, that the service medical records 
document only one isolated episode of rhinitis; chronic 
rhinitis was not identified. 

With respect to in-service injury, as stated above, the 
veteran contends that he fractured his nose after being hit 
with a basketball in March or April of 1966.
In support of his theory, a fellow airman provided a 2004 
statement that recounted a "March or April 1966" basketball 
mishap that left the veteran with a bloody nose, black eyes, 
and a crooked nose.  Further, In November 2004, the veteran's 
spouse stated, "when I asked him about [his nose] he said 
that he broke it playing basketball while in the Air Force."  
The veteran's service medical records, however, contain no 
mention of a nose injury in service.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability. 

The crucial question is not whether the veteran was hit in 
the face with a basketball; it is whether he sustained a 
nasal fracture and deviated septum thereby as he now 
contends.  

The first post-service reference to a nasal fracture occurs 
in the veteran's 1986 entrance physical examination for 
service in the Indiana National Guard, twenty years after 
active service, which reads in its entirety as follows: "fx 
nose 1976 surg to straighten".  The accompanying report of 
medical history reads as follows:  "Dune Memorial Hosp. 1976 
fx nose - surgery to straighten."  These statements can 
obviously be reasonably interpreted as indicating that the 
veteran fractured his nose in 1976 and underwent surgery to 
fix that fracture shortly thereafter.  The veteran implicitly 
urges another interpretation, namely that that the 1976 
surgery was performed to "fix" and "straighten" his nose, 
which however was fractured ten years earlier - in 1966, he 
was on active duty.  However, the veteran did not report in 
1986 any in-service incident involving an injury to his nose.

The Board finds it curious, to say the least, that the 
veteran would mention the nasal fracture in connection with 
his 1986 enlistment in a military organization, yet not 
mention the fact that such was incurred while he was on 
active duty.  In addition, the veteran's report of medical 
history, which states "1976" in connection with the nasal 
fracture, also specifically lists other dates (1968, 1981 and 
1982), all post service, for other reported physical 
problems.  The logical interpretation of this report of his 
medical history is that all of the dates, including 1976 for 
the nasal fracture, were the years in which the problem was 
incurred.  

[The Board observes in passing that the veteran has provided 
no cogent reason why he would wait a decade to get the nasal 
fracture "fixed", if indeed it was incurred in 1966 as he 
now contends.  It is much more logical to conclude that the 
fracture was "fixed" shortly after it was incurred.]

After having carefully considered the 1986 report of the 
veteran in the context of the entire record, the Board 
concludes that the obvious interpretation - that the nasal 
fracture was incurred in 1976 - is most likely reflective of 
what in fact occurred.  

Although the Board has given due consideration to the 
veteran's statements and the lay statements in support of his 
claim, it places greater weight of probative value on the 
negative contemporaneous service medical records and the 1986 
Indiana National Guard physical examination report and 
accompanying report of medical history, which taken together 
indicated that the nose was not fractured in service but 
rather was fractured in 1976, ten years after service.  
Indeed, the first mention of a 1966 in-service basketball 
injury occurs in a personal statement made in February 2002.    
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by a claimant]; see also Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].     

A March 2003 VA examination report annotated "a broken nose 
while in the Air Force".  However, this clearly emanates 
from the veteran himself, since a broken nose in 1966 is not 
reported in any service medical record, or indeed in any 
medical record.  This recitation of the veteran's own 
contention is not probative evidence.  See Swann v. Brown, 
5 Vet. App. 229, 233 (1993) [generally observing that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described].

In short, with respect to element (2), the Board concludes 
that there was an episode of rhinitis in-service.  The Board 
does not find that a nasal fracture was incurred in service.

As for the final Hickson element, medical nexus, the question 
of a potential causal relationship between the one episode of 
rhinitis in service and the currently diagnosed chronic 
rhinitis is essentially medical in nature. The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions. 
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The one medical opinion on this question is that of the 
examiner in a February 2004 examination, who concluded: "the 
patient's allergic rhinitis is not as likely not to be the 
same disability he was treated for in service."  There is no 
competent medical opinion to the contrary.  Thus, the only 
medical nexus opinion is against the claim.

The veteran himself does not contend that his current chronic 
rhinitis is due to the one instance of rhinitis in service 
but is rather due to the alleged nasal fracture in service.  
However, as has been thoroughly discussed in connection with 
element (2) above, the Board has concluded that a 
preponderance of the evidence is against a finding that there 
was an in-service nasal fracture.

As noted above, a March 2003 VA examination annotated "a 
broken nose while in the Air Force" and made a diagnosis of 
"chronic . . . rhinitis."  In April 2003, the veteran 
received a second VA examination.  The examiner found 
"[n]asal airway obstruction is most likely secondary to 
traumatic injury . . . ."  However, in the absence of an in-
service fracture these opinions are not probative.  With no 
credible evidence of an in-service injury, Hickson element 
(3) has not been met, and the veteran's claim also fails on 
that basis.

In summary for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
chronic allergic rhinitis.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for chronic rhinitis is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


